Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
	With respect to claim 16, applicant’s invention is not directed to a trampoline.  Applicant invention is a goal that is configure to be attached to supports, that may be a trampoline.  A trampoline is one example if supports to be use to attach applicant’s invention onto. Claimed frame is confusing with goal frame and features of trampoline are not disclosed as part of invention. The examiner will further discuss this in the response to argument section hereinafter.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 11, 12, 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al US 2010/0120557 (“Klein”) in view of Conforti et al US 2013/0143696 (“Conforti”).
	As per claim 1, Klein discloses an apparatus (rebounder A)(Figs. 1-8 and pars. [0005]-[0013]; [0022]-[0029]) comprising: 
	a goal (frame/rebounder B/A)(Figs. 1 and 8; [0022]-[0023], [0025]+) comprising: 	a first tube clamp to couple to a pole external to the goal (connector 2 coupled the goal B to external pole (of goal A))(Figs. 1, and 5-8; [0023]); 
	a second tube clamp to couple to a pole external to the goal (connector 4 coupled the goal B to external pole (of goal A))(Figs. 1, and 5-8; [0023]); 
	wherein the first tube clamp and the second tube clamp comprise a first portion, a second portion, and a fastener (Figs. 5-7 and [0023]); 
	a first support tube, wherein a first end of the first support tube is coupled and a second end of the first support tube is coupled to a first pivoting bracket (construed as the left tube, element, bar, of frame B (see markings below) having a first end coupled to the frame and a second end coupled to a first pivoting bracket)(Figs. 1-4 and [0023]-[0027]; note in particular Figs. 2-4 in conjunction to [0025], and [0026] as the end of the bar included pivoting means that allow the section 20 to pivot thereof; absent any specific structure, in the broadest and most reasonable manner such pivot means construed as the first pivoting bracket); 
	a second support tube, wherein a first end of the second support tube is coupled and a second end of the second support tube is coupled to a second pivoting bracket (construed as the right tube, element, bar, of frame B (see markings below) having a first end coupled to the frame and a second end coupled to a second pivoting bracket)(Figs. 1-4 and [0023]-[0027]; note in particular Figs. 2-4 in conjunction to [0025], and [0026] as the end of the bar included pivoting means that allow the section 20 to pivot thereof; absent any specific structure, in the broadest and most reasonable manner such pivot means construed as the second pivoting bracket) ; 
	a back bar, wherein a first end of the back bar is coupled to the first pivoting bracket and a second end of the back bar is coupled to the second pivoting bracket (construed as the part of the frame B connected to the pivoting means of section 20( again note the examiner’s markings hereinafter)(Figs. 1-4 and [0023]-[0027]); 
	and a netting coupled to the back bar, wherein the netting and back bar are to be positioned in front of and away from the first and second pole based on lengths of the first and second support tubes (netting C connected to the frame B to include the back bar (as marked) and first and second tubes (of the frame B; as marked)(Figs. 1 and 8; [0028] and [0029]). 
	With respect to wherein the first tube clamp is rotatable around the first pole when coupled to the first pole when the first portion of the first tube clamp is fastened to the second portion of the first tube clamp via the fastener of the first tube clamp, the second tube clamp is rotatable around the second pole when coupled to the second pole when the first portion of the second tube clamp is fastened to the second portion of the second tube clamp via the fastener of the second tube clamp, the first pivoting bracket is configured to pivot and allow the back bar to pivot relative to the first support tube, and the second pivoting bracket is configured to pivot around the connection point between and allow the back bar to pivot relative to the second pivoting bracket and the second support tube, note Figs. 2-5 in conjunction to [0025] and [0026] as the function of the device by manipulating the pivoting means.   Furthermore, with respect to such functionality, it is important to recognize that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. “[A]pparatus claims cover what a device is, not what a device does. “Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528.
Examiner’s markings 

    PNG
    media_image1.png
    398
    386
    media_image1.png
    Greyscale

	Klein is not specific regarding the first and second tube clamps are couple to vertically oriented first and second pole external to the goal. 
	However, Conforti discloses rods 22 of a goal (extension net 17) connected to vertical external poles of lacrosse goal fame 10 (Figs. 1-2 and [0045] and [0046]); at least in [0045] ”the frame includes two vertical rods 22 which are secured to side posts of the lacrosse goal via mounts 20.”.  Also, in the embodiment of Figs. 7 and 8 Conforti discloses the use of clamps (tube clamps) to be connected to vertically oriented poles (again, to the vertical poles of the lacrosse goal/frame; in [0054]” individual frame rods 45 extending diagonally from mounts attached to left and right side posts of the goal.” 
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Klein’s first and second tube clamps are couple to vertically oriented first and second pole external to the goal as taught as taught by Conforti for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way connecting an external device to be supported while using the device for paly and practice.  
	A skilled artisan would have further appreciated that such modification would have been merely a matter of obvious engineering choice as the position of the connection between the tube clamp means and the support tube means (either, as taught by Klein; or as taught by Conforti) would have not changed the connection therebetween to support the device/goal upon the lacrosse frame/goal.  
	As previously argued by the examiner, it is also noted that it has been held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Thus, the prior art camps means are fully capable to be coupled to external poles.    
	As per claim 2, with respect to further comprising: a first side bar coupled to the first pivoting bracket; and a second side bar coupled to the second pivoting bracket, construed as Klein’s legs 28 and 30 connected to the pivoting means of section 20 (Figs. 1, 4 and 8; [0026] and [0027]).  Also, the side bars construed as side arms 26 of the embodiment of Figs. 1-6, e.g. Figs. 2, 5 and 6 and [0045]; the bracket (the include triangular frame 23 having brace 24) would have been a pivoting bracket (e.g. pivoting elbow 86) according to the embodiment of Figs. 10+ ( Fig. 16 and [0061]) of Conforti construed as such.
	As per claim 3, with respect to wherein the netting is coupled to the first side bar, the second side bar, and the back bar, a first side wall of the goal is formed from the netting below the first side bar, a second side wall of the goal is formed from the netting below the second side bar, and a back wall of the goal is formed from the netting below the back bar, note Klein’s Figs. 1 and 8 as well as [0028]-[0029] regarding the position of netting C with regard to frame B (to include the back bar (as marked), and side bars (legs 28-30).
	As per claim 11, with respect to wherein the first pole comprises a first pole of a trampoline and the second pole comprises a second pole of the trampoline, once again as stated above in Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  In that regard, neither a trampoline nor a trampoline’s poles are part of the claimed device, and 
Klein-Conforti’s device is fully capable to be connected to such poles. Thus, 
Klein -Conforti’s device, and in particular the tube clamping means as taught by both references, are fully capable to be connected to trampoline poles. 
	As per claim 12, since the claim’s limitations are very similar to claim 1 in regarding to forming a goal that includes the same elements of the device of claim 1, the examiner states that claim 12 is rejected over Klein and Conforti  for the same reasons discussed above with respect to claim 1. It is important to note that such statement by the examiner is not merely to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above rejection, and not “paste and copy” similar limitations, thus to create unnecessary lengthy Office action.   
	As per claim 14, with respect to wherein, the first pivoting bracket can pivot around the connection point between the first pivoting bracket and the first support tube, and the second pivoting bracket can pivot around the connection point between the second pivoting bracket and the second support tube, note Klein’s Figs. 2-5 in conjunction to [0023]-[0027] regarding the pivoting and manipulation of the goal device thereon.   Also, within note Conforti [0058]-[0061] in conjunction to Fig. 10 regarding the pivoting manner of elbows 86 to pivot as desire, in order to place the netting in a desire position (relative to the lacrosse goal/frame) during game/practice. 
	As per claim 21, with respect to wherein the netting is constructed from one of a flexible fabric or a netted material, note Klein’s Figs. 7 and 8 and [0028]-[0029].  Also, note Conforti’s Fig. 10 regarding net 90.
Claims 4-7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein and Conforti  as applied to claims 2 and 12 above, and further in view of Stephenson US 8,246,494 (“Stephenson”).
	As per claim 4, the modified Klein does not disclose further comprising a banner.
	However, in a similar field of apparatuses comprising a goal, Stephenson discloses a banner (net 200) coupled to goal 20 (the embodiments of Figs. 9-17 and 9:3-11:4).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the modified Klein’s apparatus/goal to include a banner as taught by Stephenson for the reason that a skilled artisan would have been motivated  by Stephenson’s suggestions wherein there is a need for a soccer training apparatus and method that trains players to score a shot by simulating the reach of a goalkeeper standing on the goal line and/or a goalkeeper standing at a distance in front of the goal line. There is also a need for a soccer training apparatus and method that simulates the limitations of a goalkeeper's reach relative to the horizontal crossbar of the goal and/or along the vertical side posts. There is a further need for a soccer training apparatus and method that simulates real-world situations in which shots that are typically out of a goalkeeper's reach will sometimes fail to score and shots that are typically within the goalkeeper's reach will sometimes score. The present invention satisfies these and other needs (1:57-2:2).
	Accordingly, a skilled artisan would have determined that such banner within the modified Klein would have enhanced the use of the apparatus/goal to further train and improve athletes’ shooting ability (be it with a hockey stick shooting a pack; or any other sports involving shooting and a like).  
	As per claim 5, Stephenson discloses wherein the banner comprises a first strap and a second strap; and wherein the first strap and the second strap are coupled to the netting (Figs. 9, 11, 12, 15 and 17; 9:3-43).
	As per claim 6, Stephenson discloses wherein the banner further comprises a first clip attached to the first strap, and second clip attached to the second strap; wherein the netting comprises a first cord attachment and a second cord attachment; and wherein the first cord attachment is coupled to the first clip via a first cord; and the second cord attachment is coupled to the second clip via a second cord (Figs. 9, 11, 12, 15 and 17; 9:3-43; see also Figs. 13 and 14 in conjunction to 44-67)).
	As per claim 7, with respect to wherein the banner comprises one or more photoreactive elements, such photoreactive elements construed as the coloring upon the banner of Stephenson.  Attention to Stephenson’s 4:24-37, wherein among other things, Stephenson states “ The net can have a high visibility color, such as red, so that the blocking surface area and the gap surrounding it are more easily discernable from a distance.”
	And, applicant in par. [0027] stated “In some implementations, banner 505 can comprise photoreactive elements 510. The photoreactive elements 510 can be used to stand out more to the eye or allow use in low light conditions, thus creating a better target, etc.”
	Accordingly, the examiner construed Stephenson’s stand out, colored target banner (i.e. net) as the claimed photoreactive elements.
	As per claim 15, the modified Klein not disclose further comprising attaching a banner to the netting.
	However, in a similar field of apparatuses comprising a goal, Stephenson discloses a attaching a banner (net 200) to goal 20 /netting (the embodiments of Figs. 9-17 and 9:3-11:4).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the modified Klein’s apparatus/goal to include a banner as taught by Stephenson for the same reasons discussed above with respect to claim 4.
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein and Conforti  as applied to claim 1 above, and further in view of Lalaoua US 2019/0160356 (“Lalaoua”).
	As per claim 8, the modified Klein does not disclose further comprising one or more lights and a power source for the one or more lights.
	However, in a similar field of apparatuses/goals Lalaoua discloses comprising one or more lights and a power source for the one or more lights (LEDs lights 14; par. [0016] and Figs. 1 and 2; LED screen 19; par. [0019] and Figs. 2 and 4; LEDs strips 7; par. [0025] and Figs. 1-5; and LEDs net 48; par. [0031] and Fig. 6; the LEDs devices, or any other electronic components, are powered solar platform base 9; pars. [0025] and [0026]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the modified Klein’s device to further comprising one or more lights and a power source for the one or more lights as taught by Lalaoua for the reason that a skilled artisan would have been motivated by Lalaoua’s suggestion to use such illumination means that provides a novel means of integrating advertisement, logos, three-dimension projector devices, lights and siren systems, and screen projectors in and around the goal frame that completely with official rules of the sport. These features allow the audience and the players to experience the sport from a novel and new perspective. For example, the present invention includes a plurality of lights and light laser beams to visually indicate the current score of the game. Additionally, siren horns are also used to announce the official scoring goal. Furthermore, the present invention includes a variety of projectors and screens which visually display information and or advertisement to the audience and or players (par. [0002]).
	As per claim 9, Lalaoua discloses wherein the one or more lights are LED lights (LEDs lights 14; par. [0016]; LED screen 19; par. [0019]; LEDs strips 7; par. [0025] and LEDs net 48; par. [0031] ).
	As per claim 10, Lalaoua discloses wherein one or more or more lights are solar powered lights and the power source comprises at least one solar panel (via solar platform 9)(pars. [0025] and [0026]).
Claims 16, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colling US 2006/0270525 (“Colling”) in view of Klein.
	As per claim 16, Colling discloses a trampoline (10)(Figs. 1-4; pars. [0020]-[0041]) comprising: 
	a trampoline jumping surface; a safety enclosure to provide an upright border corresponding to at least a portion of a perimeter of the jumping surface; a frame comprising a first plurality of support poles to elevate the trampoline jumping surface above a ground surface and a second plurality of vertically oriented support poles to connect to and support the safety enclosure; and a goal coupled to at least two of the second plurality of support poles to position the goal outside of and away from the perimeter of the jumping surface, wherein the goal comprises: a netting (Figs. 1-4 in conjunction to [0020]-[0025] as the trampoline 10 include jumping surface (14); enclosure (12) and safety (36); and poles 30) ; and a goal coupled to at least a subset of the plurality of support poles (such as playing accessories 60 in the form of a soccer goal coupled to the trampoline and poles)(Figs 2 and 4; [0026]-[0033]; also [0040]), wherein the goal comprises: a netting (such as net 70; and/or 120)). 
	Colling is not specific regarding his goal further comprises a moveable goal frame configured to attach to the at least two of the plurality of support; wherein: the netting is coupled to the moveable goal frame; the moveable goal frame comprises: at least two rotatable connection points comprising at least two portions and a fastener that are coupled to the two of the second plurality of support poles of the frame; wherein each of the at least two rotatable connection points are rotatable around a corresponding one of the two of the plurality of support poles of the frame when coupled to the corresponding one of the two of the second plurality of support poles when the at least two portions are fastened via the fastener; a distinct support tube coupled to each of the at least two rotatable connection points; a distinct bracket that can pivot coupled to each of the distinct support tubes; and a back bar coupled to each of the distinct brackets that can pivot; and a distinct side bar coupled to each of the distinct brackets’ wherein the netting is coupled to the back bar and each of the distinct side bars.
	However, in a field of utilizing attachment of accessories, such goal and alike, to a support Klein discloses a goal further comprises a moveable goal frame configured to attach to the at least two of the plurality of support; wherein: the netting is coupled to the moveable goal frame; the moveable goal frame comprises: at least two rotatable connection points comprising at least two portions and a fastener that are coupled to the two of the second plurality of support poles of the frame; wherein each of the at least two rotatable connection points are rotatable around a corresponding one of the two of the plurality of support poles of the frame when coupled to the corresponding one of the two of the second plurality of support poles when the at least two portions are fastened via the fastener; a distinct support tube coupled to each of the at least two rotatable connection points; a distinct bracket that can pivot coupled to each of the distinct support tubes; and a back bar coupled to each of the distinct brackets that can pivot; and a distinct side bar coupled to each of the distinct brackets’ wherein the netting is coupled to the back bar and each of the distinct side bars (rebounder A)(Figs. 1-8 and pars. [0005]-[0013]; [0022]-[0029]) comprising: 
	a goal (frame/rebounder B/A)(Figs. 1 and 8; [0022]-[0023], [0025]+) comprising: 	a first tube clamp to couple to a pole external to the goal (connector 2 coupled the goal B to external pole (of goal A))(Figs. 1, and 5-8; [0023]); a second tube clamp to couple to a pole external to the goal (connector 4 coupled the goal B to external pole (of goal A))(Figs. 1, and 5-8; [0023]); wherein the first tube clamp and the second tube clamp comprise a first portion, a second portion, and a fastener (Figs. 5-7 and [0023]); a first support tube, wherein a first end of the first support tube is coupled and a second end of the first support tube is coupled to a first pivoting bracket (construed as the left tube, element, bar, of frame B (see markings below) having a first end coupled to the frame and a second end coupled to a first pivoting bracket)(Figs. 1-4 and [0023]-[0027]; note in particular Figs. 2-4 in conjunction to [0025], and [0026] as the end of the bar included pivoting means that allow the section 20 to pivot thereof; absent any specific structure, in the broadest and most reasonable manner such pivot means construed as the first pivoting bracket); a second support tube, wherein a first end of the second support tube is coupled and a second end of the second support tube is coupled to a second pivoting bracket (construed as the right tube, element, bar, of frame B (see markings below) having a first end coupled to the frame and a second end coupled to a second pivoting bracket)(Figs. 1-4 and [0023]-[0027]; note in particular Figs. 2-4 in conjunction to [0025], and [0026] as the end of the bar included pivoting means that allow the section 20 to pivot thereof; absent any specific structure, in the broadest and most reasonable manner such pivot means construed as the second pivoting bracket); a back bar, wherein a first end of the back bar is coupled to the first pivoting bracket and a second end of the back bar is coupled to the second pivoting bracket (construed as the part of the frame B connected to the pivoting means of section 20( again note the examiner’s markings hereinafter)(Figs. 1-4 and [0023]-[0027]); and a netting coupled to the back bar, wherein the netting and back bar are to be positioned in front of and away from the first and second pole based on lengths of the first and second support tubes (netting C connected to the frame B to include the back bar (as marked) and first and second tubes (of the frame B; as marked)(Figs. 1 and 8; [0028] and [0029]).  Also, Klein’s legs 28 and 30 (i.e. side bars) connected to the pivoting means of section 20 (Figs. 1, 4 and 8; [0026] and [0027]; note the position of netting C with regard to frame B (to include the back bar (as marked above with respect to claim 1), and side bars (legs 28-30)).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Colling’s goal as a moveable goal frame configured to attach to two of the plurality of support poles of the trampoline; wherein: the netting is coupled to the moveable goal frame; the moveable goal frame comprises: at least two rotatable connection points comprising at least two portions and a fastener that are coupled to the two of the plurality of support poles of the frame of the trampoline; wherein each of the at least two rotatable connection points are rotatable around a corresponding one of the two of the plurality of support poles of the frame of the trampoline when coupled to the corresponding one of the two of the plurality of support poles when the at least two portions are fastened via the fastener; a distinct support tube coupled to each of the at least two rotatable connection points; a distinct bracket that can pivot coupled to each of the distinct support tubes; and a back bar coupled to each of the distinct brackets that can pivot; and a distinct side bar coupled to each of the distinct brackets’ wherein the netting is coupled to the back bar and each of the distinct side bars as taught by Klein for the reason that a skilled artisan would have been motivated in use of known technique to improve similar devices in the same way thus connected a goal to a support that is ready to play as an additional accessories to the trampoline.  A skilled artisan would have concluded that any well-known connection means (for example as taught by Klein) between the accessory goal and the trampoline would have been equally well to firmly and safely provide a connection therebetween.  
	As per claim 17, with respect to further comprising a banner, construed as accessory/panel 90 with surface 94 (Fig. 3; [0034]+; see also Fig. 1 and [0032] regarding panel 80 and target 82.
	As per claim 20, with respect to wherein each of the distinct support tubes is coupled to its respective rotatable connection point by welding, it is noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a  product does not depend on its method of production. If the product in the  product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. 
See In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
	Accordingly, the examiner maintain the position that the final product of the modified Colling is the same, and the supports tubes are coupled to the connection point.
	Furthermore, it seems as even applicant is aware that any other connection means are equally suitable, as stated in his specification par. [0012] “In one instance, support tubes are coupled to tube clamps via a permanent coupling, such as, for example, through a permanent weld. It should be appreciated that in other cases, it is possible that support tubes 135 are coupled to tube clamps 130 in methods other than permanent coupling. As one example, support tubes 135 can be coupled to tube clamps 130 via screws or other fasteners.”
	Thus, one of ordinary skill in the art would have concluded that any well-known connection means would have been equally equivalent and the same results of connection thereof would have attained, within the combination Colling - Klein, regardless to the type-method of such means. 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colling and Klein as applied to claim 16 above, and further in view of Stephenson.
	As per claim 18, with respect to wherein the banner comprises one or more photoreactive elements, such photoreactive elements construed as the coloring upon the banner of Stephenson.  Attention to Stephenson’s 4:24-37, wherein among other things, Stephenson states “ The net can have a high visibility color, such as red, so that the blocking surface area and the gap surrounding it are more easily discernable from a distance.”
	And, applicant in par. [0027] stated “In some implementations, banner 505 can comprise photoreactive elements 510. The photoreactive elements 510 can be used to stand out more to the eye or allow use in low light conditions, thus creating a better target, etc.”
	Accordingly, the examiner construed Stephenson’s stand out, colored target banner (i.e. net) as the claimed photoreactive elements.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Colling- Klein’s device comprises one or more photoreactive elements as taught by Stephenson for the reason that a skilled artisan would have been motivated by Stephenson’s suggestion to use such colored target, high visible target to enhance the use of the banner while playing and practicing as throwing, kicking, and etc. balls, and projectiles towards the banner (as taught by at least Stephenson and Colling).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colling and Klein as applied to claim 16 above, and further in view of Lalaoua.
	As per claim 19, the modified Colling does not disclose further comprising one or more lights and a power source for the one or more lights.
	However, in a similar field of apparatuses/goals Lalaoua discloses comprising one or more lights and a power source for the one or more lights (LEDs lights 14; par. [0016] and Figs. 1 and 2; LED screen 19; par. [0019] and Figs. 2 and 4; LEDs strips 7; par. [0025] and Figs. 1-5; and LEDs net 48; par. [0031] and Fig. 6; the LEDs devices, or any other electronic components, are powered solar platform base 9; pars. [0025] and [0026]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the modified Colling’s device to further comprising one or more lights and a power source for the one or more lights as taught by Lalaoua for the reason that a skilled artisan would have been motivated by Lalaoua’s suggestion to use such illumination means that provides a novel means of integrating advertisement, logos, three-dimension projector devices, lights and siren systems, and screen projectors in and around the goal frame that completely with official rules of the sport. These features allow the audience and the players to experience the sport from a novel and new perspective. For example, the present invention includes a plurality of lights and light laser beams to visually indicate the current score of the game. Additionally, siren horns are also used to announce the official scoring goal. Furthermore, the present invention includes a variety of projectors and screens which visually display information and or advertisement to the audience and or players (par. [0002]).
Response to Arguments
Applicant's arguments filed 4/27/2022 have been fully considered but they are not persuasive.
In regard to the rejection under 35 USC 112
	Applicant argued that it is clear that his invention is “a trampoline”.
	However, this is not the case and thus applicant failed to satisfy the requirement under 35 USC 112b which clearly state “to particularly point out and distinctly claim the subject matter which the inventor regards as the invention”(emphasis added). 
	Attention to at least [0001] and [0010] of the original disclosure that, respectvlley states “[0001] The present disclosure relates in general to the field of recreational equipment, and more specifically, to a goal that can be attached to a structure.” and [[0010] Trampolines are a great source of recreation and exercise for many. As such, trampolines are a popular addition to many residential properties. Trampolines, however, often are large and take up a large amount of space, which can mean that there is little room in a yard, for example, for other recreational structures. It may be desirable to provide a recreational structure, such as, for example, a goal that can be incorporated with a trampoline.”
	There is no doubt that applicant’s invention is a goal, to be attached to a trampoline, and not a trampoline per-se.

in regard to the rejection under 35 USC 103
	Applicant argued that the prior art, namely Klein does not disclose the limitations regarding the clamps to be position upon vertical oriented external poles.
	The examiner asserts that such limitations are not intended to be taught or suggested by Klein but rather by the secondary reference to Conforti.
	As it has been held, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
	In that regard, as set forth above Conforti discloses rods 22 of a goal (extension net 17) connected to vertical external poles of lacrosse goal fame 10 (Figs. 1-2 and [0045] and [0046]); at least in [0045] ”the frame includes two vertical rods 22 which are secured to side posts of the lacrosse goal via mounts 20.”.  Also, in the embodiment of Figs. 7 and 8 Conforti discloses the use of clamps (tube clamps) to be connected to vertically oriented poles (again, to the vertical poles of the lacrosse goal/frame; in [0054]” individual frame rods 45 extending diagonally from mounts attached to left and right side posts of the goal.” 
	With regard to applicant’s assertions that the “back bar” of Klein does not position it away from the crossbar that it connected to it, the examiner respectfully disagrees.
	As marked by the examiner above, the backbar is closer to the pivot brackets (closer to legs/elements 28-30) and in use, for example in Fig. 8, it clear that the crossbar (again close to legs/elements) is away from the crossbar/frame of the lacrosse goal, to which the goal of Klein attached to.   
Conclusion
                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                      8/24/2022   

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711